Citation Nr: 1119470	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  08-10 632	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah

THE ISSUES

1.  Entitlement to service connection for chronic urinary tract infections. 

2.  Entitlement to service connection for bilateral tibial tendonitis.

3.  Entitlement to an initial compensable rating for right foot pes planus.

4.  Entitlement to an initial compensable rating for left foot pes planus with hallux valgus.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 2003 to October 2006, including service in the Southwest Asia Theater of Operations from March 2004 to March 2005 in support of Operation Iraqi Freedom.  She is currently in the California Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  The transcript of the hearing is in the Veteran's file.

In January 2010 the Board remanded the matter for further development.  No further action for compliance with the Board's January 2010 directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The claim of service connection for chronic urinary tract infections is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Bilateral tibial tendonitis is not currently shown.

2.  The right pes planus and the left foot pes planus with hallux valgus are manifested by moderate impairment with pain on use.  






CONCLUSIONS OF LAW

1.  Bilateral tibial tendonitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  The criteria for an initial disability rating of 10 percent for right foot pes planus and left pes planus with hallux valgus have been met throughout the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 (2010). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On the claim of service connection, the RO provided pre-adjudication VCAA notice by letter, dated in December 2006.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  

The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on her behalf.  

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (regarding notice of the elements of the claim).  

On the initial rating claims, where, as here, service connection has been granted and the initial disability ratings have been assigned, the claims of service connection have been more than substantiated, the claims have been proven, thereby rendering additional 38 U.S.C.A. § 5103(a) unnecessary because the purpose that the notice was intended to serve has been fulfilled.

Once the claims of service connection have been substantiated, the filing of a notice of disagreement with the RO's decision rating the disabilities does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claims for initial higher ratings, following the initial grants of service connection.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA has obtained the service treatment records, VA records, and private medical records.  The Veteran was afforded VA examinations.  

The Board has reviewed the examination reports and finds that the reports are adequate to decide the claim of service connection for bilateral tibial tendonitis and the claims for increase, because the reports are based on medical history and physical examination and the VA examiners considered the Veteran's statements.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Bilateral Tibial Tendonitis

Facts

The service treatment records in March 2004 show that the Veteran complained of bilateral lower leg pain for two weeks and the assessment was stress reaction.  From March to June 2005, the Veteran also complained of bilateral leg pain.  Shin splints were noted. 



X-rays in April 2005 found no evidence of fracture and the bone structures and joint spaces were intact.  In April and May 2006, tendonitis was listed as an active problem.  

After service, on VA examination in December 2006, the VA examiner found no evidence of shin splints or reproducible tendon pain.  X-rays showed no abnormality.  

In 2009, the Veteran testified that her leg pain interfered with her performance of her duties, including physical training, in the National Guard.

On VA examination in July 2010, there was no tenderness at the posterior tibial tendons.  The VA examiner found no evidence of tibial tendinitis, resulting from the in-service tendonitis.  

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active naval service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service).  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §  1110 as implemented in 38 C.F.R. § 3.303.



Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show and the Veteran does not assert that she was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 



Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

Applying the Principles and Theories of Service Connection

Although the service treatment records show that the Veteran complained of bilateral lower leg pain on several occasions in 2004 and in 2005, and the assessments included stress reaction and shin splints and tendonitis, but X-rays in April 2005 found that the bone structures and joint spaces were intact.  

This alone is not enough to establish service connection.  There must be evidence of current disability.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  The existence of a current disability is the cornerstone of a claim for VA disability compensation. See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of [38 U.S.C.A. § ] 1110 requires the existence of a present disability for VA compensation purposes).  

After service, on initial VA examination in December 2006, two months after service, the VA examiner found no evidence of shin splints or reproducible tendon pain, and X-rays showed no abnormality.  On VA examination in July 2010, almost four years after service, there was no tenderness at the posterior tibial tendons.  The VA examiner found no evidence of tibial tendinitis, resulting from the in-service tendonitis. 

As for the Veteran's complaint of ongoing leg pain, the Veteran is competent to describe pain, but pain alone without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

Moreover tendonitis is not a condition under case law that has been found to be capable of lay observation.  Therefore, the determination as to the presence of tendonitis is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).



Also, under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

As the presence or diagnosis of tendonitis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, tendonitis is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of tendonitis.

Where, as here, there is a question of the presence or a diagnosis of tendonitis, not capable of lay observation by case law, and tendonitis is not a simple medical condition under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence of tendonitis currently, the Veteran's statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence, and the statements are not to be considered as competent evidence favorable to claim.

As for the Veteran describing a contemporaneous medical diagnosis and symptoms that later support a diagnosis by a medical professional, tendonitis has not been diagnosed since service by a health-care professional. 

As there is no competent evidence favorable to claim, the Board need not reach the question of the Veteran's credibility, that is, the probative value of her statements. Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether evidence may be considered, that is, admissible, while credibility is a factual determination going to the probative value or weight of the evidence to be made after the evidence has been admitted.). 

In the absence of a current disability, the Board does not reach the question of continuity of symptomatology after service (38 C.F.R. § 3.303(b)) or the provisions of 38 C.F.R. § 3.303(d), pertaining to an initial diagnosis after service.  And as the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard does not apply.  38 U.S.C.A. § 5107(b).

Claim for Increase 

Facts 

The service treatment records show that May 2005 the pertinent findings were over pronation of the ankles leading to elongation and lowering of the longitudinal arches.  In September 2005, the Veteran related minimal relief with orthotic inserts.  On separation examination, the Veteran had mild, symptomatic pes planus and a painful bunion on her left foot.

After service on VA examination in December 2006, the Veteran complained of plantar pain.  She indicated that she wore wide shoes to prevent foot discomfort.  She denied any weakness, stiffness, heat, redness, and swelling, but did describe a lack of endurance and fatigue due to pain.  On examination, muscle strength was 5/5.  There was no tenderness or crepitus in the metatarsal joints or at the Achilles tendon.  X-rays revealed hallux valgus of the left foot, but there was no pain or decreased range of motion associated with the deformity. 

VA records show that in May 2008 the Veteran wore standard inserts and custom orthotics for pes planus.  In October 2008, the Veteran complained of painful feet and of a bunion on the left foot.  Physical examination found tenderness with palpation of the plantar calcaneal tuberosity and of the left first metatarsophalangeal joint.





In 2009, the Veteran testified that her feet hurt constantly.  She stated that she was in the National Guard and that she was unable to stand for very long because her feet hurt.

In a decision in January 2010, the Board granted service connection for bilateral plantar fasciitis.  In a rating decision in January 2010, implementing the Board's decision, the RO assigned a 10 percent rating.  The Veteran did not express disagreement with the 10 percent rating.

VA records in March 2010 show that the Veteran complained of ongoing bilateral foot pain.  

In June 2010 on a VA podiatry consultation, the Veteran complained of left great toe pain.  She stated that the toe became numb after work, which resolved when she arrived home and removed her shoes.  Physical examination revealed bilateral pes planus with significant pronation with stance and bilateral hallux valgus. 

On VA examination in July 2010, the Veteran complained of moderate to severe pain in the heels and pain in the left first metatarsophalangeal joint.  On physical examination, the VA examiner reported that the Veteran had a normal gait, but there were 20 degrees of hallux valgus on the left and 15 degrees of hallux valgus on the right.  Both arches effaced moderately with weight-bearing and there was slight valgus deviation of the heels with foot pronation on standing.  There was no swelling, erythema, or increased warmth.  There was no tenderness at the Achilles tendons, ankle joints, or heels.  There was normal ankle and foot mobility bilaterally.  There was also no paresis, and light touch sensation and deep tendon reflexes were intact.  X-rays confirmed bilateral pes planus with a calcaneal pitch of approximately 11 degrees on each side.  

General Rating Policy

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. 


The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any periarticular pathology painful motion is a factor to be considered. 38 C.F.R. § 4.59.

The disabilities are currently rated noncompensably disabling under Diagnostic Code 5276.  The criteria for a 10 percent rating are moderate pes planus, either bilateral or unilateral, where the weight-bearing lines are over or medial to the great toes and there is inward bowing of the Achilles tendon and pain on manipulation and use of the feet.  The criteria for the next higher rating, 20 percent, are severe, unilateral pes planus with marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  The criteria for the next higher rating, 30 percent, are severe, bilateral pes planus with marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.    
 
Analysis

Throughout the appeal period, the record shows that the Veteran has bilateral, moderate pes planus with pain on use of the feet, which meets the criteria for a 10 percent rating under Diagnostic Code 5276.  In the absence of unilateral, severe pes planus or bilateral, severe pes planus, that is, a marked pronation deformity, indications of swelling on use, and characteristic callosities, the criteria for a higher rating for either foot or bilaterally have not been met. 

Also, the Veteran's testimony that her feet hurt constantly are contemplated by the 10 percent rating for bilateral pes planus and by the 10 percent rating for bilateral plantar fasciitis.   

As for other potentially applicable rating criteria, under Diagnostic Code 5284, the criterion for a 10 percent rating is a moderate foot injury.  As the Veteran has a normal gait and normal foot and ankle mobility bilaterally, moderate impairment of either foot is not shown.  Also a rating of 10 percent for moderate foot impairment under Diagnostic Code 5284 for either foot would be rating the same manifestations, which is pyramiding, which is to be avoided.  38 C.F.R. § 4.14. 

In reaching this decision, the Board has considered the benefit-of-the-doubt standard of proof, but as the preponderance of the evidence is against a rating higher than the rating assigned, the standard does not apply.  38 U.S.C.A. § 5107(b). 

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disabilities with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate and referral for extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) aff'd Thun v. Shinseki, 2009 WL 2096205 (Fed. Cir. July 17, 2009).

Here, the rating criteria reasonably describe the Veteran's symptoms and provide for higher ratings for additional or more severe symptoms, which have not been shown.  Therefore the disability picture is contemplated by the Rating Schedule.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for bilateral tibial tendonitis is denied.

An initial disability rating of 10 percent for bilateral pes planus with left hallux valgus is granted, co








REMAND

On the claim of service connection for chronic urinary tract infections, on entrance examination, the Veteran gave a history of a bladder infection in 2002.  VA records in October 2008 included a long history of urinary tract infections since childhood. As the evidence of record is insufficient to decide the claim, further development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on her behalf private medical records, pertaining to treatment of urinary tract infections before 2003 and since 2006.

2.  If additional evidence of urinary tract infections is received, afford the Veteran a VA examination. determine:

a).  Whether the Veteran currently has chronic urinary tract infections, and, if so, 

b).  Whether it is more likely than not (greater than 50 percent probability), as likely as not (about 50 percent probability), or less likely than not (less than 50 percent probability) that any current chronic urinary infections are related to the infections in service. 

The VA examiner is asked to address the following:





Whether there is clear evidence to support a finding that the Veteran had preexisting urinary tract infections and, if so, whether the preexisting condition was aggravated by service, that is, was there a permanent increase in severity, that is, an irreversible worsening of the preexisting condition beyond the natural clinical course and character of the condition as contrasted to a temporary worsening of symptoms.

If there is no clear evidence of preexisting urinary tract infections, are the chronic urinary tract infections, if shown, related to the in-service infections? 

If however after a review of the record, an opinion is not possible without resort to speculation, the examiner is asked to clarify whether an opinion cannot be determined based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the examiner for review. 

3.  After the development is completed, adjudicate the claim, addressing a pre-existing condition.  If the decision remains adverse to the Veteran, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.









The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


